

Exhibit 10.2


WARRANT PURCHASE AGREEMENT
 
This WARRANT PURCHASE AGREEMENT, dated effective as of November 19, 2009 (this
“Agreement”), is entered into by and between Patient Safety Technologies, Inc.,
a Delaware corporation (the “Company”), and Cardinal Health, Inc. (“Investor”).
 
RECITALS
 
1.           On even date herewith, the Company and a wholly-owned subsidiary of
Investor are entering into a Supply and Distribution Agreement (the
“Distribution Agreement”).
 
2.           In connection therewith, the Company and the Investor desire that
the Company issue to Investor certain Warrants to purchase Common Stock of the
Company (“Common Stock”) and enter into an ancillary Registration Rights
Agreement with Investor.
 
3.           The Company and Investor desire to enter into this Agreement to
provide for the acquisition of such Warrants by Investor from the Company and
the Company’s issuance to Investor of such Warrants, all on the terms and
conditions set forth below.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and agreements set forth below, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.           Purchase.  Subject to the terms and conditions hereof, the Company
and Investor agree as follows:
 
(a)           Warrants Acquisition. Investor hereby acquires two separate
Warrants, both in form and substance attached hereto as Exhibit A, to acquire
1,250,000 shares of Common Stock and 625,000 shares of Common Stock,
respectively, at exercise prices of $2.00 per share and $4.00 per share,
respectively (each a “Warrant” and collectively, the “Warrants”), in
consideration of the parties entering into the Distribution Agreement.
 
(b)           Registration Rights Agreement. In connection with the issuance of
the Warrants, the Company and Investor are entering into the Registration Rights
Agreement in form and substance attached hereto as Exhibit B (the “Registration
Rights Agreement”).
 
(c)           Delivery.  The sale and acquisition of the Warrants (the
“Closing”) shall be held at such place and time on the date hereof as the
Company and Investor may determine in connection with the execution of the
Distribution Agreement (the “Closing Date”).  At the Closing, the Company shall
issue to Investor the Warrants duly executed and registered in the name of
Investor (and countersigned by Investor if required by the Company).  At the
Closing, the Company and Investor also shall each execute and deliver to the
other the Distribution Agreement and Registration Rights Agreement
(collectively, together with this Agreement, the “Transaction Agreements”).  The
total amount of shares of Common Stock and other securities issuable upon
exercise of the Warrants are hereinafter referred to as the “Conversion
Stock.”  The Warrants and the Conversion Stock are hereinafter collectively
referred to as the “Securities.”

 
 

--------------------------------------------------------------------------------

 
 
2.           Representations and Warranties of the Company. Except as set forth
in the Disclosure Letter delivered to Investor concurrently herewith (the
“Disclosure Letter”) and the SEC Reports (as defined Section 2(h) below) filed
since December 31, 2007 (excluding the schedules (but not exhibits attached or
referenced therein) and any disclosures only set forth in the risk factor
section or forward looking statements contained therein), which Disclosure
Letter and SEC Reports shall be deemed a part hereof and shall qualify any
representation made herein to the extent such qualification is reasonably
apparent on its face, the Company hereby makes the following representations and
warranties to Investor:
 
(a)           Subsidiaries.  The Company has one subsidiary, SurgiCount Medical,
Inc., a California corporation (the “Subsidiary”).  The Company owns, directly
or indirectly, all of the capital stock or other equity of the Subsidiary free
and clear of any liens, claims, charges or encumbrances and all of the issued
and outstanding shares of capital stock of the Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.  
 
(b)           Organization and Qualification.  Each of the Company and the
Subsidiary is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor the Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any of the Transaction Agreements, (ii) a material adverse effect on the results
of operations, assets, business, prospects or condition (financial or otherwise)
of the Company and the Subsidiary, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any of the Transaction Agreements (any of (i), (ii)
or (iii), a “Material Adverse Effect”) and no action, claim, suit, investigation
or proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Agreements and otherwise to carry out
its obligations thereunder.  The execution and delivery of the Transaction
Agreements and the consummation by the Company of the transactions contemplated
thereby have been duly authorized by all necessary action on the part of the
Company, and no further action is required by the Company, its Board of
Directors or the Company’s stockholders in connection therewith.  The
Transaction Agreements have been (or upon delivery will have been) duly executed
by the Company and, when delivered in accordance with the terms thereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law. 
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Agreements by the Company and the consummation by the Company of the
other transactions contemplated thereby do not and will not: (i) conflict with
or violate any provision of the Company’s or the Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien, claim, charge or encumbrance upon any of the properties or assets of
the Company or the Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or the Subsidiary is a party or by which any property or asset
of the Company or the Subsidiary is bound or affected, or (iii) subject to the
Required Approvals (as defined below), conflict with or result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or the
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or the Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person in connection with the
execution, delivery and performance by the Company of the Transaction
Agreements, other than (i) the filing with the Securities & Exchange Commission
(the “SEC”) of any registration statement required under the Registration Rights
Agreement, and (ii) the filing of a Form 8-K and Form D with the SEC and such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
 
(f)           Issuance of Securities.  The Securities are duly authorized and,
when issued and paid for in accordance with the Transaction Agreements, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
liens, claims, charges and encumbrances other than restrictions on transfer
provided for in this Agreement and applicable state and federal securities
laws.   
 
 
3

--------------------------------------------------------------------------------

 

(g)           Capitalization.  The capitalization of the Company is as set forth
in Section 2.1(g) of the Disclosure Letter.  No person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by this Agreement.  Except as a
result of the acquisition of the Securities and as otherwise disclosed in the
Disclosure Letter and SEC Reports, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or the Subsidiary is or may
become bound to issue additional shares of Common Stock. The issuance and sale
of the Securities will not obligate the Company to issue shares of Common Stock
or other securities to any person (other than Investor) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal, state and
foreign securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Securities.  There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders. 
 
(h)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act of 1933, as amended (the “Securities
Act”) and the Securities and Exchange Act of 1934, as amended (the “Exchange
Act”), including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”).  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the consolidated financial position of the Company and the
Subsidiary as of and for the dates thereof and the consolidated results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(i)           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities incurred in the ordinary course of business
that are not required to be reflected in the Company’s financial statements
pursuant to GAAP or disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash, other than dividends
related to the Company’s Series A Preferred Stock, or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or affiliate, except pursuant to existing
Company stock option plans or written compensation arrangements or pursuant to a
private placement of securities.
 
 
4

--------------------------------------------------------------------------------

 
 
(j)           Litigation.  Except as set forth on Schedule 3.1(j), there is no
action, suit,  or proceeding pending or, to the knowledge of the Company,
threatened against the Company, the Subsidiary or any of their respective
properties or assets before or by any court or governmental agency
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Agreements or the
Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to have a material adverse effect against the
Company.  Neither the Company nor the Subsidiary, nor to the actual knowledge of
the officer signing this Agreement, any current director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty in connection with the Company. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or, to the actual knowledge of
the officer signing this Agreement, any current director or officer of the
Company.
 
(k)           Compliance.  Neither the Company nor the Subsidiary (i) is in
violation of any order of any court or governmental agency, or (ii) is in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in those circumstances under either (i) or
(ii) above where such violation has not caused a material adverse effect against
the Company.
 
(l)           Patents and Trademarks.    Neither the Company nor the Subsidiary
has received any written notice that any of the patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports  as used by the Company or the
Subsidiary violates or infringes upon the intellectual property rights of any
person.
 
(m)           Private Placement.  Assuming the accuracy of Investor’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to Investor as contemplated hereby.  The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
trading market on which the Common Stock is listed or quoted for trading (the
“Trading Market”).
 
(n)           No Integrated Offering.  Assuming the accuracy of Investor’s
representations and warranties set forth in Section 3, neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market.
 
 
5

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of Investor. Investor represents and
warrants to the Company as of the Closing as follows:
 
(a)           Binding Obligation. Investor has full legal capacity, power and
authority to execute and deliver the Transaction Agreements and to perform its
obligations thereunder.  Each of the Transaction Agreements executed by Investor
is a valid and binding obligation of Investor, enforceable in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.  The execution, delivery, and
performance of the Transaction Agreements have been duly authorized by Investor.
 
(b)           No Transfer or Assignment of Securities or Claims.  Investor has
not sold, assigned, transferred or exercised any of the Securities to be issued
to Investor, and has not transferred or assigned any claim, right or interest
associated therewith.
 
(c)           Investment Intent; Capacity to Protect Securities.  Investor is
purchasing or will purchase, as applicable, the Securities solely for its own
account for investment and not with a view to or for sale in connection with any
distribution of the Securities or any portion thereof, and not with any present
intention of selling, offering to sell or otherwise disposing of or distributing
the Securities or any portion thereof in any transaction other than a
transaction registered under the Securities Act or exempt from registration
under the Securities Act.  Investor also represents that the entire legal and
beneficial interest of the Securities is being purchased, and as of the date
hereof will be held, for Investor’s account only, and neither in whole or in
part for any other person.
 
(d)           Accredited Investor. Investor is an “accredited investor” within
the meaning of Rule 501 under the Securities Act.
 
(e)           Information Concerning the Company.  Investor has heretofore
discussed the Company’s plans, operations and financial condition with the
Company and the Company’s officers and has heretofore received all such
information as Investor has deemed necessary and appropriate to enable Investor
to evaluate the financial risk inherent in making an investment in the
Securities, and Investor has received information satisfactory to Investor
concerning the business and financial condition of the Company in response to
all inquiries in respect thereof.
 
(f)           Economic Risk. Investor realizes that the purchase of the
Securities will be a highly speculative investment and involves a high degree of
risk, and Investor is able, without impairing Investor’s financial condition, to
hold the Securities for an indefinite period of time and to suffer a complete
loss on its investment.
 
(g)           Risk Factor Disclosure.  Investor has reviewed the Company’s SEC
Reports, including without limitation, the risk factor disclosure contained
therein.
 
 
6

--------------------------------------------------------------------------------

 
 
(h)           Advice of Counsel and Tax Advisors.  Investor has obtained, or has
had the opportunity to obtain, the advice of independent legal and tax counsel
with respect to this Agreement and all legal and tax matters relating hereto or
arising in connection herewith.
 
(i)           Restricted Securities.  Investor understands and acknowledges
that:
 
(i)           The Securities have not been registered under the Securities Act
in reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of Investors’ investment intent as
expressed herein. Investor understands that, in the view of the SEC, the
statutory basis for such exemption may be unavailable if Investor’s
representations of present intent are predicated solely upon a present intention
to hold the Securities for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities, or for a fixed period in the future; and
 
(ii)           The Securities must be held indefinitely unless they are
subsequently registered under the Act or unless an exemption from such
registration is otherwise available.  Investor further acknowledges and
understands that the Company is under no obligation to register the Securities
except as provided in the Registration Rights Agreement.  In addition, Investor
understands that, subject to Section 4(a) of this Agreement, any certificate or
certificates evidencing the Securities will be imprinted with a legend which
prohibits the transfer of the Securities unless they are registered or such
registration is not required in the opinion of counsel satisfactory to the
Company.
 
4.           Covenants.
 
(a)           Removal of Legend.  Certificates evidencing the Conversion Stock
shall not contain any legend (i) while a registration statement covering the
resale of the Conversion Stock is effective under the Securities Act, or (ii)
following any sale of the Conversion Stock pursuant to Rule 144, or (iii) if the
Conversion Stock is eligible for sale without restriction under Rule 144, or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the SEC). The Company shall promptly cause its counsel to issue a
legal opinion to its transfer agent if required by the transfer agent to effect
the removal of the legend hereunder. If all or any portion of a Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the Conversion Stock or such Conversion Stock is being acquired
pursuant to a cashless exercise and is eligible for sale under Rule 144 without
restriction, such Conversion Stock shall be issued free of all legends. The
Company agrees that at such time as a legend is no longer required hereunder, it
will, no later than five business days following the delivery by Investor
to  the transfer agent of a certificate representing the Conversion Stock issued
with a restrictive legend and simultaneous written notice to the Company
(including the CEO, CFO and the Company’s outside counsel as set forth in the
Notice Section to this Agreement) (such fifth business day, the “Legend Removal
Date”), deliver or cause to be delivered to Investor a certificate representing
such stock that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to its transfer agent
that enlarge the restrictions on transfer set forth in the Transaction
Agreements.   As liquidated damages and Investor’s sole recourse for damages
against the Company, the Company shall pay to Investor, in cash, as liquidated
damages in full and not as a penalty, for each $1,000 of Conversion Stock (based
on the Fair Market Value (as defined in the Warrants) of Common Stock on the
date such Conversion Stock is submitted to the Company or its transfer agent)
delivered for removal of the restrictive legend, $1 per business day for each
business day after the Legend Removal Date (increasing to $2 per business day
after the tenth business day following the date such damages have begun to
accrue) until such certificate is delivered without a legend, unless the Company
is disputing such legend removal in good faith. Notwithstanding the foregoing,
unless the Company is disputing such legend removal in good faith, if the
failure to deliver such certificate is the result of the Company’s willful
action or omission, then Investor’s remedies shall not limited as set forth in
the immediately preceding sentence.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to Investor or that would be
integrated with the offer or sale of the Securities to Investor for purposes of
the rules and regulations of any Trading Market such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.
 
(c)           Publicity. The Company and Investor shall consult with each other
in issuing any press releases with respect to the transactions contemplated
hereby, and neither the Company nor Investor shall issue any such press release
or otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of Investor, or without the prior
consent of Investor, with respect to any press release of the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by any law or regulation or the regulations of the Trading Market or
stock exchange on which such party’s capital stock is listed or quoted, in which
case the disclosing party shall promptly provide the other party with prior
notice of such public statement or communication. Notwithstanding the foregoing,
Investor acknowledges and consents to the filing of and disclosure under any 8-K
or other SEC periodic report (and any exhibits therein, including any
Transaction Agreement) the Company files with the SEC upon the advice of its
counsel in connection with the Transaction Agreements and the transactions
contemplated thereunder.
 
(d)           Listing of Common Stock.  The Company agrees that if the Company
applies to have the Common Stock traded on a Trading Market, and so long as the
Company elects to have its Common Stock traded on a Trading Market, it will
include in such application all of the Conversion Stock, and will take such
other action as is necessary to cause all of the Conversion Stock to be listed
on such Trading Market as promptly as possible.
 
5.           Dispute Resolution.
 
(a)           General Provisions.
 
(i)           Any dispute, controversy or claim arising out of or relating to
this Agreement but not arising out of or relating to the Distribution Agreement
(a “Dispute”) shall be resolved in accordance with the procedures set forth in
this Section 5, which shall be the sole and exclusive procedures for the
resolution of any such Dispute unless otherwise specified in this Section 5
below.
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)           Commencing with a request contemplated by Section 5(b) set forth
below, all communications between the parties or their representatives in
connection with the attempted resolution of any Dispute shall be deemed to have
been delivered in furtherance of a Dispute settlement and shall be exempt from
discovery and production, and shall not be admissible into evidence for any
reason (whether as an admission or otherwise), in any arbitral, court or other
proceeding for the resolution of any Dispute.
 
(iii)           The specific procedures set forth in this Section 5 below,
including the time limits referenced therein, may be modified by agreement of
both of the parties in writing.
 
(iv)           All applicable statutes of limitations and defenses based upon
the passage of time shall be tolled while the procedures specified in this
Section 5 are pending.  The parties will take any necessary or appropriate
action required to effectuate such tolling.
 
(b)           Consideration by Senior Executives.  If a Dispute is not resolved
in the normal course of business at the operational level, the parties shall
attempt in good faith to resolve the Dispute by negotiation.  Either party may
initiate the executive negotiation process by providing a written notice to the
other (the “Initial Notice”).  Within 15 days after delivery of the Initial
Notice, the receiving party shall submit to the other a written response (the
“Response”).  The Initial Notice and the Response shall include (i) a statement
of the Dispute and of each party’s position and (ii) the name and title of the
individual who will represent that party and of any other person who will
accompany that individual.  The parties agree that such individuals shall have
full and complete authority to resolve any Disputes submitted pursuant to this
Section 5(b).  Such individuals will meet in person or by teleconference or
video conference within 30 days of the date of the Initial Notice to seek a
resolution of the Dispute.  In the event that the parties are unable to agree to
a format for such meeting, the meeting shall be convened by teleconference.
 
(c)           Mediation.  If a Dispute is not resolved by negotiation as
provided in Section 5(b) within 45 days from the delivery of the Initial Notice,
then either party may submit the Dispute for resolution by mediation pursuant to
the CPR Institute for Dispute Resolution (the “CPR”) Model Mediation Procedure
as then in effect.  The parties shall (i) conduct the mediation in Chicago,
Illinois, and (ii) select a mutually agreeable mediator from the CPR Panels of
Distinguished Neutrals in the selected location.  If the parties are unable to
agree upon a mediator, the parties agree that CPR shall select a mediator from
its panels consistent with its mediation rules.  The parties shall agree to a
mutually convenient date and time to conduct the mediation; provided that the
mediation must occur within 30 days of the request unless a later date is agreed
to by the parties in writing.  Each party shall bear its own fees, costs and
expenses and an equal share of the expenses of the mediation.  Each party shall
designate an individual to have full and complete authority to resolve the
Dispute and to represent its interests in the mediation, and each party may, in
its sole discretion, include any number of other representatives in the
mediation process.  At the commencement of the mediation, either party may
request to submit a written mediation statement to the mediator.  If a Dispute
is not resolved by mediation pursuant to this section, the parties are free to
pursue any relief not inconsistent with this Agreement.  The parties agree that
mediation pursuant to this section must precede the commencement of any formal
action regarding a dispute, e.g., litigation, except that nothing in this
provision will prohibit a party from seeking any injunctive relief to which it
may be entitled.  Nothing in this provision will prohibit a party from arguing
that a failure to timely seek injunctive relief by the other demonstrates that
there is no reasonable threat of immediate harm.
 
 
9

--------------------------------------------------------------------------------

 
 
6.           Miscellaneous.
 
(a)           Waivers and Amendments. Any provision of this Agreement may be
amended, waived or modified only upon the written consent of both the Company
and Investor.
 
(b)           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware and without
regard to any conflicts of laws concepts which would apply the substantive law
of some other jurisdiction, and shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors or assigns. Venue for any litigation hereunder shall be in the
applicable state or federal courts located in the State of Delaware.
 
(c)           Survival. The representations and warranties made herein shall
survive the execution and delivery of this Agreement for a period of two (2)
years.  The covenants and agreements contained herein shall survive until fully
performed.
 
(d)           Successors and Assigns. The rights and obligations of the Company
and Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
(e)           Entire Agreement. This Agreement together with the other
Transaction Agreements constitute and contain the entire agreement among the
Company and Investor and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
(f)           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
(g)           Notices. Any notices, reports or other correspondence (hereinafter
collectively referred to as "correspondence") required or permitted to be given
hereunder shall be in writing and shall be sent by postage prepaid first class
mail, courier or telecopy or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder, and shall be
deemed sufficient upon receipt when delivered personally or by courier,
overnight delivery service or confirmed facsimile, or three business days after
being deposited in the regular mail as certified or registered mail (airmail if
sent internationally) with postage prepaid, if such notice is addressed to the
party to be notified at such party's address or facsimile number as set forth
below:
 
 
10

--------------------------------------------------------------------------------

 
 
(i)           All correspondence to the Company shall be addressed as follows:
 
Patient Safety Technologies, Inc.
43460 Ridge Park Drive, Suite 140
Temecula, CA 92951
Attention: Steven H. Kane, President and Chief Executive Officer
Facsimile: 951.587.6237
 
with a copy to:
 
Reed Smith LLP
101 Second Street, Suite 2000
San Francisco, CA 94105
Attention: Donald C. Reinke
Facsimile: 415.391.8269


(ii)           All correspondence to Investor shall be sent to Investor at the
address set forth on the signature page hereto.
 
(h)           Expenses. Each party shall be responsible for its own fees and
expenses, incurred in connection with the preparation, execution and delivery of
this Agreement and the other Transaction  Agreements.
 
(i)           Severability of this Agreement.  Should any part or provision of
this Agreement be held unenforceable or in conflict with the applicable laws or
regulations of any jurisdiction, the invalid or unenforceable part or provisions
shall be replaced with a provision which accomplishes, to the extent possible,
the original business purpose of such part or provision in a valid and
enforceable manner, and the remainder of this Agreement shall remain binding
upon the parties hereto.
 
(j)           Singular/Plural; Gender.  Where the context so requires or
permits, the use of the singular form includes the plural, the use of the plural
form includes the singular, and the use of any gender includes any and all
genders.  As used herein, the word “person” means any natural person, general or
limited partnership, corporation, association, limited liability company or
other entity.
 
(k)           Inclusive Language.  As used herein, the word “or” is not
exclusive and the word “including” is not limiting (whether or not non-limiting
language such as “without limitation” or “but not limited to” or words of
similar import are used in reference thereto).
 
(l)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Warrant Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 



 
COMPANY:
     
Patient Safety Technologies, Inc.
 
a Delaware corporation
             
By:
     
Signature
     

 
Print Name:
 

 
Title:
 

 
CARDINAL HEALTH, INC.
 
 
By:
   

 
Print Name of Authorized Signatory:
   

 
Title of Authorized Signatory:
   

 
EIN for Investor:
   

 
Email Address of Investor:
   

 
Facsimile Number of Investor:
   

 
Address for Notice of Investor:
               

 
Address for Delivery of Securities for Investor
(if not same as address for notice):
               



 
1

--------------------------------------------------------------------------------

 